Mr. JUSTICE EBERSPACHER, specially concurring: ■ I concur in the result reached by the majority; however, not for the reasons stated. A presumption exists in favor of the validity of a zoning ordinance, and where there is room for a legitimate difference of opinion as to whether the ordinance bears a reasonable relationship to the health, safety, and welfare of the general public, or that fact is fairly debatable, the courts should not interfere with the legislative judgment. (E.g., La Salle National Bank v. City of Evanston, 57 Ill.2d 415, 312 N.E.2d 625.) The burden of proving the zoning ordinance lacks such a relationship is upon the party asserting its invalidity. (E.g., Glassey v. County of Tazewell, 11 Ill.App.3d 1087, 297 N.E.2d 235.) Thus, the plaintiff in the instant case had to affirmatively show, by clear and convincing evidence, that the zoning ordinance, as it applied to plaintiffs’ property, was unreasonable and arbitrary. (E.g., Gulf Oil Corporation v. County of Du Page, 24 Ill.App.3d 954, 322 N.E.2d 205.) Our decision must rest upon the strength of the plaintiffs’ case, not upon the weaknesses of the defendant’s defense of the zoning ordinance. Our examination of the record reveals that, without objection, plaintiffs’ witnesses were afforded the opportunity to testify in a speculative manner as contrasted with their opinions as experts. For example, the plaintiffs’ first witness testified, “A bank, it is quite likely, wiU appear on the southwest comer.” (Emphasis added.) Another example was testimony concerning proposed F.A.I. Route 61. The record is devoid of any indication whether such route has been officiaUy accepted, approved, or funded. We also note the failure of the plaintiffs to present any building permits or other documents which would establish that .the proposed commercial development south of 63rd Street had been authorized by either Downers Grove or the Du Page County Zoning Board. Notwithstanding these deficiencies in plaintiffs’ evidence, which were not exploited by counsel for the defendant, the plaintiffs did make several affirmative showings which were supported by evidence with probative value. The plaintiffs affirmatively demonstrated that it would not be economically feasible to develop their property as single-family residences, the only use that is permitted under its present zoning classification. Hie plaintiffs also demonstrated that the economic loss caused by the inability to develop their property commercially would be substantial. And, the plaintiffs further showed that the changing trend of the neighorhood towards commercial development, with the increased vehicular traffic incidental to such development, had already diminished the value of the neighborhood for single-family residences and that any further diminution caused by the commercial development of plaintiffs’ property would be minimal if the construction was completed in accordance with the site plans submitted to the trial court. On the basis of this proof I would conclude that the plaintiffs have proven, by clear and convincing evidence, that the Du Page County ordinance is arbitrary and capricious insofar as it prohibits the commercial development of plaintiffs’ land and, further, that the instant application of such ordinance bears no reasonable relationship to the health, safety and general welfare of the public. Accordingly, I would affirm the “Decree” of the circuit court of Du Page County, which declared said ordinance void insofar as it relates to plaintiffs’ property.